Case 2:20-cv-00039-JAK-AS Document 19 Filed 07/16/20 Page 1 of 2 Page ID #:418



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    ROBERT ARNAUD,                        CASE NO. CV 20-00039-JAK (AS)

 12                      Petitioner,         ORDER ACCEPTING FINDINGS,
 13         v.                               CONCLUSIONS AND
 14    RAYMOND MADDEN,                       RECOMMENDATIONS OF UNITED
 15                      Respondent.         STATES MAGISTRATE JUDGE
 16

 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
 18   Petition, all the records herein and the attached Report and
 19   Recommendation of United States Magistrate Judge to which                  no
 20   objections were filed.       Accordingly, the Court concurs with and

 21   accepts the findings and conclusions of the Magistrate Judge.

 22

 23         IT IS ORDERED that Judgment shall be entered denying and

 24   dismissing the Petition without prejudice.

 25

 26   //

 27   //

 28   //
Case 2:20-cv-00039-JAK-AS Document 19 Filed 07/16/20 Page 2 of 2 Page ID #:419



  1         IT IS FURTHER ORDERED that the Clerk serve copies of this

  2   Order, the Magistrate Judge’s Report and Recommendation and the

  3   Judgment herein on Petitioner and counsel for Defendant.

  4
            LET JUDGMENT BE ENTERED ACCORDINGLY.
  5

  6         DATED: July 16, 2020
  7

  8                                             ___________    _________ ____
                                                      JOHN A. KRONSTADT
  9                                              UNITED STATES DISTRICT JUDGE
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            2
